          Case 3:19-cv-08257-DWL Document 48 Filed 06/02/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Indiana Western Express Incorporated,           No. CV-19-08257-PCT-DWL
10                  Plaintiff,                       ORDER
11   v.
12   Harchand S. Deol, et al.,
13                  Defendants.
14
15            IT IS ORDERED granting the stipulation of dismissal (Doc. 47).
16            IT IS FURTHER ORDERED that all claims in the above-captioned case are

17   dismissed with prejudice, with each party bearing its own costs and attorneys’ fees.
18            Dated this 2nd day of June, 2020.

19
20
21
22
23
24
25
26
27
28
